Citation Nr: 0336817	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from January 1931 
to March 1933, and from April 1933 to February 1934.  The 
veteran died in November 1996.  The appellant is the 
veteran's daughter.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Washington, D.C. 
(RO).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
November 1996.

2.  The appellant signed the application for VA burial 
benefits in October 2001, wherein she reported that the 
veteran was buried in November 1996, approximately 5 years 
after the veteran's burial.  


CONCLUSION OF LAW

The appellant's claim for burial benefits was not timely 
filed with VA.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1601 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA may pay a sum not exceeding $300 
to such person to cover the burial and funeral expenses of 
the deceased veteran and the expenses of preparing the body 
and transporting it to the place of burial.  38 U.S.C.A. § 
2302(a).


If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or pension at 
the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within 2 years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within 2 years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).  
Claims for a burial allowance may be executed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. 
§ 3.1601(a)(1)(ii).

The appellant contends that she should not be denied burial 
benefits merely because she failed to file an application 
therefor within 2 years after the burial of the veteran.  She 
asserts that she was never notified or informed by VA that 
such burial benefits were available from VA, or that she was 
entitled to receive such benefits.  

The Board notes that the appellant's application for VA 
burial benefits was signed in October 2001, and further notes 
that in the middle of October 2001, the United States Post 
Office was attacked by unknown terrorists through the 
introduction of anthrax into the postal system.  Mail to the 
RO at that time was disrupted due to this attack.  Although 
the appellant's claim was not received by VA until February 
2002, the Board will accept the month of the signed 
application as the date of receipt.  Nevertheless, the 
veteran died and was buried in November 1996.  Even affording 
the appellant the most advantageous date of receipt possible, 
her claim for burial benefits was not received until 
approximately 5 years after the veteran's burial.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In view of the uncontroverted fact that the 
appellant's claim for burial benefits was received by VA more 
than 2 years after the veteran's burial, the Board finds that 
she is not entitled to such benefits in view of the untimely-
filed claim, and the appeal is denied.  The Board also notes 
that VA laws and regulations pertaining to burial benefits 
make no provision for waiver of the specified 2-year time 
limit after the burial of a veteran within which the 
appellant, in the circumstances of this case, must file a 
claim for such benefits.

Title 38, United States Code Annotated, Section 5101(a) (West 
2002) and 38 C.F.R. § 3.151(a) (2003) require that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  The applicable laws and regulations 
clearly make it the appellant's responsibility to initiate a 
claim for burial benefits if she seeks such benefits.  The 
plain language of 38 U.S.C.A. § 2304 providing for burial 
benefits specifically requires applications for payments 
under 38 U.S.C.A. § 2302 to be filed, and 38 C.F.R. § 
3.1601(a) requires claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) to 
be received by VA.  The appellant has not contended, nor does 
the evidence contained in the claims folder show, that she 
filed a claim for burial benefits prior to October 2001.

With respect to her contentions that she was never notified 
or informed by VA that such burial benefits were available, 
or that she was entitled to receive such benefits, the Board 
notes that VA does have a duty to assist a claimant in 
developing facts pertinent to a claim, but reiterates that it 
is the claimant who must bear the responsibility for coming 
forth with the submission of a claim for benefits under the 
laws administered by VA.  To the extent practicable, VA does 
make every effort to identify and notify claimants of the 
potential entitlement to benefits.  In any event, the Court 
has held that VA is under no legal obligation to personally 
notify every potential claimant of a possible entitlement to 
VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Although it is unfortunate that the appellant did not learn 
of her potential entitlement to burial benefits prior to 
2001, her claimed lack of awareness does not provide a legal 
basis for the award of such benefits.  See also VAOPGCPREC 
17-95, 60 Fed. Reg. 43188 (1995).

It is true that 38 C.F.R. § 3.150(b) (2003), as pertaining to 
claims for certain potential benefits for survivors of 
deceased veterans, requires that "[n]otice of the time 
limits will be included in letters forwarding applications 
for benefits."  However, the purpose of 38 C.F.R. § 3.150(b) 
is to require VA, upon notice of the death of a veteran, to 
issue the appropriate application form to any dependent who 
has apparent entitlement to pension, compensation, and 
dependency and indemnity compensation.  There is no mention 
in the language of 38 C.F.R. § 3.150(b) of entitlement to 
burial benefits, nor is there otherwise any requirement that 
VA issue applications for burial benefits upon being notified 
of the death of the veteran.  Absent statutory, regulatory, 
or other mandate in the law to inform all dependents of the 
possibility of entitlement to burial benefits, no such rule 
may be imputed so as to toll the explicit deadline for filing 
a burial benefits claim as contained in 38 C.F.R. § 
3.1601(a).

Furthermore, the appellant contends that she did not know 
about the two-year limit for filing for VA burial benefits.  
The appellant states that since she was unaware of the legal 
requirements, this should not inure to her detriment.  The 
Board has no reason to doubt that the appellant may not have 
learned of the two-year requirement until too late.  However, 
in Morris v. Derwinski, 1 Vet. App. 261, 265 (1991), the 
Court held that an appellant's abandonment of a claim for 
service connection based upon a failure to respond to a 
request for additional evidence could not be waived or set 
aside on grounds of alleged ignorance of regulatory 
requirements.  The Court in Morris noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government were charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  
The Court found that even though the appellant may have been 
ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  The same reasoning applies to the facts as 
presented in this case, such that the appellant here may not 
benefit from her ignorance of the laws and regulations 
allowing the burial benefit and limiting the time allowed for 
claiming such benefit.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  However, the Board 
finds that the VCAA is not applicable in this case, where it 
is the law that is dispositive of the claim, and the claim 
has been denied because of lack of legal merit under the law.  
Sabonis.  It is not the factual evidence that is dispositive 
of the present appeal, but rather an interpretation and 
application of a statute which requires that the VA claims 
process be initiated by the submission of an application - 
the filing of a claim - for the benefit sought within 2 years 
after the burial of a veteran.  The Court has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


ORDER

Burial benefits are denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



